 Case: 2:21-cv-03885-EAS-CMV Doc #: 1 Filed: 07/02/21 Page: 1 of 12 PAGEID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

   JORDAN PAICE,                              :
                                              :   CASE NO. 2:21-cv-3885
             Plaintiff,                       :
                                              :   JUDGE
   v.                                         :
                                              :   MAGISTRATE JUDGE
   SURGE STAFFING, LLC,                       :
   c/o Incorp Services, Inc.                  :   COMPLAINT
   9435 Waterstone Boulevard Suite 140        :
   Cincinnati, OH 45249                       :   JURY DEMAND ENDORSED HEREON
                                              :
             Defendant.                       :

        Now comes Jordan Paice (“Plaintiff” or “Paice”), through undersigned counsel, and for her

complaint against Surge Staffing, LLC (“Defendant” or “Surge”), who alleges as follows:

                                        INTRODUCTION

        1.         This action seeks compensatory and punitive damages, pre-judgment and post-

judgment interest, costs, back pay, front pay, and attorneys’ fees under federal law to remedy the

violations of the rights of Plaintiff by Defendant under 42 U.S.C. §§ 12112, et seq., of Title I of

the Americans with Disabilities Act of 1990 (“ADA”), as amended (“ADAAA”), and Ohio law

prohibiting disability discrimination under Ohio Revised Code § 4112, et seq. (“Chapter 4112”).

        2.         While employed by Defendant in April of 2020, COVID-19 began spreading

throughout the United States. Plaintiff has an immune deficiency disorder and asthma and, as such,

is prescribed an inhaler. Plaintiff worked at Defendant’s Big Lots location as a manager. During

the beginning of the COVID-19 pandemic, the Big Lots location announced its first case of

COVID-19. Due to Plaintiff’s disability, she was placed on unpaid leave from April 7, 2020 to

May 1, 2020. Despite being off work, Defendant still contacted Plaintiff and asked her to continue

working from home. On April 10, 2020, Defendant informed Plaintiff that she needed to return to

                                           Page 1 of 12
 Case: 2:21-cv-03885-EAS-CMV Doc #: 1 Filed: 07/02/21 Page: 2 of 12 PAGEID #: 2




work effective April 15, 2020. On April 17, 2020, Plaintiff’s doctor wrote a letter advising that

due to Plaintiff’s disability and health issues, she could not work in a facility with positive COVID-

19 cases and would instead need to work from home for the time being. That same day, Defendant

informed Plaintiff that it was denying her request to work from home, despite her being able to do

so, because if Plaintiff worked from home, then everyone would request to work from home.

Plaintiff continued to work for Defendant onsite at the Big Lots location from April 17, 2020 to

May 1, 2020. On Friday, May 1, 2020, Plaintiff’s doctor sent Defendant a letter stating that

Plaintiff needed to quarantine for two (2) weeks and that she would be off work from Monday,

May 4, 2020 to May 15, 2020, with a return date of Monday, May 18, 2020. That same day, May

1, 2020, Defendant gave Plaintiff a box to clean out her desk, required her to turn in her laptop,

and seized her work phone. On May 15, 2020, Plaintiff asked Defendant what day and time she

should return, and she was informed that Defendant was terminating her employment.

       3.      At all times relevant, Plaintiff was qualified to perform the essential functions of

her position with or without accommodations. Despite her continued qualification, Defendant did

not engage in the interactive process, ceased its ongoing duty to provide Plaintiff with reasonable

accommodations, and/or discriminated against her because of her disability (actual or perceived).

                    EXHAUSTION OF ADMINISTRATIVE REMEDIES

       4.      Plaintiff exhausted her administrative remedies. On July 30, 2020, Plaintiff dual

filed a Charge of Discrimination with the U.S. Equal Employment Opportunity Commission

(“EEOC”) and the Ohio Civil Rights Commission (“OCRC”). On or about April 21, 2021, the

EEOC sent a Notice of Right to Sue Letter for her EEOC charge, bearing No. 532-2020-02460

and concerning the events complained of herein. As such, by filing her Complaint within ninety




                                            Page 2 of 12
 Case: 2:21-cv-03885-EAS-CMV Doc #: 1 Filed: 07/02/21 Page: 3 of 12 PAGEID #: 3




(90) days of issuance of the Notice of Right to Sue Letter, Plaintiff has satisfied all procedural

requirements prior to commencing this action.

                                 JURISDICTION AND VENUE

         5.    The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331 for violations

of the ADA, as amended, and 28 U.S.C. § 1367 for violations of state law that are so related to the

claims in the action within the court’s original jurisdiction that together they form part of the same

case or controversy under Article III of the United States Constitution.

         6.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a substantial

part of the events or omissions giving rise to the claim occurred in the Southern District of Ohio,

Eastern Division.

                                          THE PARTIES

         7.    Plaintiff is a person residing in Franklin County and, at all times relevant, was

employed by Surge Staffing, LLC, believed to be located at 1110 Morse Road, Columbus, Ohio

43229.

         8.    At all times relevant, Defendant is a foreign limited liability company and can be

served through its statutory agent address at Incorp Services, Inc., 9435 Waterstone Boulevard

Suite 140, Cincinnati, Ohio 45249.

                                              FACTS

         9.    Plaintiff Jordan Paice was employed by Surge as a manager from approximately

January 20, 2020 until her employment was terminated on or about May 15, 2020 while she was

out on medical leave.

         10.   Defendant provides staffing services for its clients, including Big Lots.

         11.   Plaintiff was employed to work for Defendant at the Big Lots distribution center.



                                            Page 3 of 12
 Case: 2:21-cv-03885-EAS-CMV Doc #: 1 Filed: 07/02/21 Page: 4 of 12 PAGEID #: 4




       12.     During all times relevant, Plaintiff met or exceeded her supervisors’ expectations

and was qualified to perform the essential functions of her position with or without an

accommodation.

       13.     Plaintiff suffers from an immune deficiency disorder and asthma, which, when

coupled with COVID-19 or the possibility of contracting COVID-19, is a disability because it is a

physical impairment that substantially limits one or more of her major life activities, as she is

placed at greater risk for serious illness or even death if she were to contract the COVID-19 virus.

       14.     On or about April 6, 2020, Big Lots announced its first case of COVID-19 at the

facility where Plaintiff worked and informed Plaintiff that she recently had direct contact with this

individual.

       15.     As a result of Plaintiff being exposed to an individual with COVID-19, Plaintiff

and Defendant agreed that she would be out of work on unpaid medical leave from April 7, 2020

until May 1, 2020.

       16.     However, on April 10, 2020, Defendant informed Plaintiff that the manager

covering her position at the Big Lots facility was resigning and that Plaintiff would have to return

to work on April 15, 2020, which she did.

       17.     On April 17, 2020, Plaintiff’s doctor sent Defendant a letter stating that Plaintiff

needed to work from home due to her disability and health issues.

       18.     That same day, Plaintiff received a telephone call from her district manager that

Defendant was not permitting anyone to work from home because if it let one person work from

home, then everyone would want to work from home as well.

       19.     Plaintiff was able to perform the essential functions of her job from home, and this

reasonable accommodation would not have created an undue hardship for Defendant.



                                            Page 4 of 12
 Case: 2:21-cv-03885-EAS-CMV Doc #: 1 Filed: 07/02/21 Page: 5 of 12 PAGEID #: 5




       20.     During the next two (2) weeks, Big Lots continued to have cases of COVID-19 at

Plaintiff’s location, and on Friday, May 1, 2020, Plaintiff’s doctor sent Defendant a note stating

that Plaintiff should quarantine for two (2) weeks and should not work from Monday, May 4, 2020

to Friday, May 15, 2020, with a return to work date of Monday, May 18, 2020.

       21.     That same day, May 1, 2020, Defendant instructed Plaintiff to clean out her desk

and place her personal items in a box as well as turn in her work laptop, and then Defendant

confiscated Plaintiff’s work phone before she left work that day.

       22.     On Friday, May 15, 2020, Plaintiff texted her manager and asked what day and time

she should return to work.

       23.     Plaintiff’s manager, Courtney Anderson, then called Plaintiff on a three (3) way

call with Defendant’s human resource representative, Dawn White.

       24.     Ms. Anderson and Ms. White informed Plaintiff that due to Defendant’s current

business needs they did not need Plaintiff to return to work; consequently, her employment was

terminated.

                                     CAUSES OF ACTION

                                      COUNT ONE
                      (ADA Discrimination - 42 U.S.C. §§ 12101, et seq.)

       25.     All of the preceding paragraphs are realleged as if fully rewritten herein.

       26.     At all times material herein, Plaintiff was disabled, actual or perceived, had a record

of being disabled, or was regarded as being disabled as defined in 42 U.S.C. §§ 12112, et seq., of

the ADA and ADAAA.

       27.     Defendant knew that Plaintiff was disabled, she had a record of a disability, and/or

it regarded her as disabled.




                                           Page 5 of 12
 Case: 2:21-cv-03885-EAS-CMV Doc #: 1 Filed: 07/02/21 Page: 6 of 12 PAGEID #: 6




        28.     Despite her disability, Plaintiff was able to perform the essential functions of her

job with or without a reasonable accommodation. Accordingly, Plaintiff was an “otherwise

qualified” individual.

        29.     Defendant discriminated against Plaintiff by taking the following non-exhaustive

list of actions: (1) Defendant failed to engage in the interactive process; (2) Defendant failed to

accommodate and/or failed its ongoing duty to accommodate Plaintiff; (3) Defendant terminated

Plaintiff because of her disability, actual or perceived; (4) Defendant terminated Plaintiff in

retaliation for requesting an accommodation in the form of reasonable and definite medical leave

as alleged herein; and/or (5) Defendant treated Plaintiff less favorably in the terms and conditions

of employment than similarly situated employees who do not suffer from a disability, actual or

perceived, or who did not request medical leave.

        30.     As such, Defendant has violated 42 U.S.C. §§ 12101, et seq., by discriminating

against Plaintiff.

        31.     As a direct and proximate result of Defendant’s conduct, Plaintiff has suffered and

will continue to suffer economic and non-economic damages as outlined herein.

        32.     Defendant’s conduct was willful, wanton, reckless, and/or malicious for which

Defendant is liable for compensatory damages, punitive damages, reasonable attorneys’ fees,

costs, and all other relief available under the ADA.

                                     COUNT TWO
      (ADA – Failure to Engage in the Interactive Process and/or Provide Reasonable
                                    Accommodation)

        33.     All of the preceding paragraphs are realleged as if fully rewritten herein.

        34.     At all times relevant herein, Plaintiff was disabled, or regarded as disabled, as

defined in 42 U.S.C. §§ 12112, et seq., of the ADA and ADAAA because she suffered from a



                                            Page 6 of 12
 Case: 2:21-cv-03885-EAS-CMV Doc #: 1 Filed: 07/02/21 Page: 7 of 12 PAGEID #: 7




physical impairment that substantially limits her ability to perform several major life activities

and/or major life functions.

       35.     Despite her physical impairment, Plaintiff was able to perform the essential

functions of her job with or without a reasonable accommodation. Accordingly, Plaintiff was an

“otherwise qualified” individual.

       36.     Defendant knew Plaintiff was disabled and/or regarded her as disabled.

       37.     Defendant discriminated against Plaintiff by taking the following non-exhaustive

list of actions: (1) failing to engage in the interactive process; (2) failing to accommodate and/or

failed its ongoing duty to accommodate Plaintiff; (3) terminating Plaintiff because of her disability,

actual or perceived; (4) terminating Plaintiff in retaliation for requesting an accommodation in the

form of reasonable and definite medical leave as alleged herein; and/or (5) treating Plaintiff less

favorably in the terms and conditions of employment than similarly situated employees who do

not suffer from a disability, actual or perceived, or who did not request medical leave.

       38.     Defendant violated the ADA by failing to accommodate Plaintiff’s disability and

engage in a good faith interactive process to determine an objectively reasonable accommodation

for her disability. See 29 C.F.R. § 1630.2(o).

       39.     As a direct and proximate result of Defendant’s conduct, Plaintiff has suffered and

will continue to suffer economic and non-economic damages as outlined herein.

       40.     Defendant’s conduct was willful, wanton, reckless and/or malicious for which

Defendant is liable for compensatory damages, punitive damages, reasonable attorneys’ fees,

costs, and all other relief available under the ADA.

                                      COUNT THREE
                         (ADA Retaliation - 42 U.S.C. §§ 12101, et seq.)

       41.     All of the preceding paragraphs are realleged as if fully rewritten herein.

                                            Page 7 of 12
 Case: 2:21-cv-03885-EAS-CMV Doc #: 1 Filed: 07/02/21 Page: 8 of 12 PAGEID #: 8




       42.        As alleged above, Plaintiff engaged in protected activity by requesting reasonable

accommodations under the ADA, as amended, in the form of reasonable medical leave for a finite

period of time.

       43.        Defendant knew that Plaintiff engaged in protected activity.

       44.        Once Plaintiff engaged in the aforementioned protected activity, Defendant

purposefully retaliated against Plaintiff by taking the following non-exhaustive list of actions: (1)

failing to engage in the interactive process; (2) failing to accommodate her; (3) terminating her

employment while out on medical leave; (4) replacing her with someone who after reasonable

opportunity for discovery is not disabled, actual or perceived, and who does not have a record of

a disability; and (5) otherwise treating her less favorably than similarly situated employees who

after reasonable opportunity for discovery are not disabled, actual or perceived, who do not have

a record of a disability, and/or who did not request medical leave.

       45.        As a direct and proximate result of Defendant’s conduct, Plaintiff has suffered and

will continue to suffer economic and non-economic damages, including but not limited to

emotional distress and the loss of compensation, benefits, and other terms, privileges, and

conditions of employment for which Defendant is liable.

       46.        Defendant’s conduct was willful, wanton, reckless and/or malicious for which

Defendant is liable for compensatory damages, punitive damages, reasonable attorneys’ fees,

costs, and all other relief available under the ADA.

                                           COUNT FOUR
                        (Disability Discrimination – R.C. §§ 4112.02, et seq.)

       47.        All the preceding paragraphs are realleged as if fully rewritten herein.

       48.        At all times relevant herein, Plaintiff was disabled, had a record of being disabled,

or was regarded as being disabled as defined under Chapter 4112, et seq.

                                              Page 8 of 12
 Case: 2:21-cv-03885-EAS-CMV Doc #: 1 Filed: 07/02/21 Page: 9 of 12 PAGEID #: 9




       49.     Plaintiff was able to perform the essential functions of her job despite her disability.

       50.     Defendant knew that Plaintiff was disabled and/or regarded her as disabled.

       51.     Defendant discriminated against Plaintiff by taking the following non-exhaustive

list of actions: (1) failing to engage in the interactive process; (2) failing to accommodate and/or

failed its ongoing duty to accommodate Plaintiff; (3) terminating Plaintiff because of her disability,

actual or perceived; (4) terminating Plaintiff in retaliation for requesting an accommodation in the

form of reasonable and definite medical leave as alleged herein; and/or (5) treating Plaintiff less

favorably in the terms and conditions of employment than similarly situated employees who do

not suffer from a disability, actual or perceived, or who did not request medical leave.

       52.     As such, Defendant has violated Chapter 4112, et seq., by discriminating against

Plaintiff based on her actual or perceived disability or her record of being disabled.

       53.     By Defendant’s foregoing omissions and commissions, Defendant violated Ohio

Revised Code § 4112.02(A).

       54.     As a direct and proximate result of Defendant’s conduct, Plaintiff has suffered and

will continue to suffer economic and non-economic damages as outlined herein.

       55.     Defendant’s conduct was willful, wanton, reckless, and/or malicious for which

Defendant is liable for compensatory damages, punitive damages, reasonable attorneys’ fees,

costs, and all other relief available under Ohio law.

                                       COUNT FIVE
(Failure to Engage in the Interactive Process and/or Provide Reasonable Accommodation)

       56.     All of the preceding paragraphs are realleged as if fully rewritten herein.

       57.     At all times relevant herein, Plaintiff was disabled, had a record of being disabled,

or was regarded as being disabled as defined under Chapter 4112, et seq.




                                            Page 9 of 12
Case: 2:21-cv-03885-EAS-CMV Doc #: 1 Filed: 07/02/21 Page: 10 of 12 PAGEID #: 10




       58.     Despite her physical impairment, Plaintiff was able to perform the essential

functions of her job with or without a reasonable accommodation. Accordingly, Plaintiff was an

“otherwise qualified” individual.

       59.     Defendant knew Plaintiff was disabled and/or regarded her as disabled.

       60.     Defendant discriminated against Plaintiff by taking the following non-exhaustive

list of actions: (1) failing to engage in the interactive process; (2) failing to accommodate and/or

failed its ongoing duty to accommodate Plaintiff; (3) terminating Plaintiff because of her disability,

actual or perceived; (4) terminating Plaintiff in retaliation for requesting an accommodation in the

form of reasonable and definite medical leave as alleged herein; and/or (5) treating Plaintiff less

favorably in the terms and conditions of employment than similarly situated employees who do

not suffer from a disability, actual or perceived, or who did not request medical leave.

       61.     Defendant violated Chapter 4112, et seq., by failing to accommodate Plaintiff’s

disability and engage in a good faith interactive process to determine an objectively reasonable

accommodation for her disability.

       62.     As a direct and proximate result of Defendant’s conduct, Plaintiff has suffered and

will continue to suffer economic and non-economic damages as outlined herein.

       63.     Defendant’s conduct was willful, wanton, reckless, and/or malicious for which

Defendant is liable for compensatory damages, punitive damages, reasonable attorneys’ fees,

costs, and all other relief available under Ohio law.

                                           COUNT SIX
                                 (Retaliation – R.C. § 4112.02(I))

       64.     All the preceding paragraphs are realleged as if fully rewritten herein.

       65.     Plaintiff engaged in protected activity by requesting reasonable accommodations

under Ohio law.

                                           Page 10 of 12
Case: 2:21-cv-03885-EAS-CMV Doc #: 1 Filed: 07/02/21 Page: 11 of 12 PAGEID #: 11




       66.     Defendant knew that Plaintiff engaged in protected activity.

       67.     Once Plaintiff engaged in the aforementioned protected activity, Defendant

purposefully retaliated against Plaintiff by taking the following non-exhaustive list of actions: (1)

failing to engage in the interactive process; (2) failing to accommodate and/or failed its ongoing

duty to accommodate Plaintiff; (3) terminating Plaintiff because of her disability, actual or

perceived; (4) terminating Plaintiff in retaliation for requesting an accommodation in the form of

reasonable and definite medical leave as alleged herein; and/or (5) treating Plaintiff less favorably

in the terms and conditions of employment than similarly situated employees who do not suffer

from a disability, actual or perceived, or who did not request medical leave.

       68.     As a direct and proximate result of Defendant’s conduct, Plaintiff has suffered and

will continue to suffer economic and non-economic damages, including but not limited to

emotional distress and the loss of compensation, benefits, and other terms, privileges, and

conditions of employment for which Defendant is liable.

       69.     Defendant’s conduct was willful, wanton, reckless, and/or malicious for which

Defendant is liable for compensatory damages, punitive damages, reasonable attorneys’ fees,

costs, and all other relief available under Ohio law.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that this Court enter judgment against Defendant as
follows:

       (a)     Ordering Defendant to pay back pay and benefits;

       (b)     Ordering Defendant to pay front pay and benefits;

       (c)     Order Defendant to pay monetary relief in an amount sufficient to compensate

               Plaintiff for her emotional distress, including pain and suffering;

       (d)     Awarding Plaintiff costs and reasonable attorneys’ fees associated with this action;

                                           Page 11 of 12
Case: 2:21-cv-03885-EAS-CMV Doc #: 1 Filed: 07/02/21 Page: 12 of 12 PAGEID #: 12




     (e)     Ordering Defendant to pay monetary relief in the amount sufficient to compensate

             Plaintiff for future wages and benefits lost;

     (f)     Ordering Defendant to pay Plaintiff her compensatory damages;

     (g)     Ordering Defendant to pay punitive damages;

     (h)     Ordering Defendant to pay pre-judgment interest and post-judgment interest; and

     (i)     Ordering such other and further relief as the Court may deem just or appropriate.

                                             Respectfully submitted,

                                             COFFMAN LEGAL, LLC

                                             /s/ Matthew J.P. Coffman
                                             Matthew J.P. Coffman (0085586)
                                             Adam C. Gedling (0085256)
                                             Kelsie N. Hendren (100041)
                                             1550 Old Henderson Road, Suite 126
                                             Columbus, Ohio 43220
                                             Phone: 614-949-1181
                                             Fax: 614-386-9964
                                             Email: mcoffman@mcoffmanlegal.com
                                                     agedling@mcoffmanlegal.com
                                                     khendren@mcoffmanlegal.com

                                             Attorneys for Plaintiff


                                       JURY DEMAND

     Plaintiff requests a trial by a jury of eight (8) persons.

                                             /s/ Matthew J.P. Coffman
                                             Matthew J.P. Coffman




                                          Page 12 of 12
